DETAILED ACTION
This Action is in response to communications filed on 04/22/2021.
Claims 1-5, 7-12 and 15-19 have been amended. Claims 1, 8 and 15 are independent.
Claims 6, 13 and 20 have been canceled. There are no new claims.
Claims 1-5, 7-12, 14-19 and 21 are presented for examination, 
Claims 1-5, 7-12, 14-19 and 21 remain pending in this application.

Examiner’s Note
A non-final Office Action was mailed on 03/22/2021. Although page 1 of the non-final Office Action indicated that claims 1-21 were rejected, the Office Action failed to include rejections for claims 5, 12 and 19. In response to REMARKS filed on 04/22/2021 (see page 14 of REMARKS), a second non-final Office Action (RE-WORK) is being issued, including rejections for claims 5, 12 and 19.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to abstract and specification was received on 04/22/2021. These amendments are acceptable, and as a result, the respective specification objections made in the non-final Office Action have been withdrawn.

Response to arguments regarding Claim Objections
In the non-final Office Action mailed on 03/22/2021, claim(s) 1-8, 13, 15 and 20 were objected to because of minor informalities. In the response filed on 04/22/2021, claims 6, 13 and 20 have been canceled, and applicant amends the remaining claims to obviate the objections. As a result, the respective claim objections made in the non-final Office Action have been withdrawn.
Response to arguments regarding 35 U.S.C. §103 Rejections
Applicant’s arguments with respect to rejection of claim(s) under 35 U.S.C. §103 (see page 11-14 of REMARKS, filed on 04/22/2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 7-9, 14-16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor et al. (hereinafter, Connor, US 20150067229 A1) in view of Ayandeh (US 20170279683 A1).

Regarding claim 1, Connor discloses a high availability (HA) storage cluster (Fig.3.300; also see [0035]; NUMA architecture comprises memory resources distributed across the platform; also see Fig.9), comprising: 
a switch (see Fig.3.301; also see Fig.7:700; also see Fig.9:700) defining a plurality of virtual switch partitions (see [0065]-[0067] in view of Fig.7:700; PCIe switch 700 has four logical switches 600a1, 600a2, 600b1 and 600b2; PCI switch 700 further includes an address map table 732… configured to store address maps associated with each logical switch… the address map table entries may be partitioned by NUMA node); 
a plurality of resources (see Fig.3:206a-b; also see Fig.9:206a-b; also see last 5 lines of [0044] in view of [0032] and [0035]; memory resources are distributed across the platform nodes… each node includes system memory 206) coupled to the switch (see Fig.3:301; also see Fig.9:700) via a first network (see [0044]; PCIe switch 301, PCIe interconnects 303a, 303b, 305a, 305b, 307a, 307b, 309a and 309b, and address maps 311a and 311b facilitate communication between NICs 308a and 308b (NIC A and NIC B) and processors 304a and 304b (of nodes 302a and 302b); also see Abstract; During operation, packets are received at the NICs and DMA memory writes are initiated using memory write transactions identifying a destination memory address… the switch forwards the transaction packets internally within the switch based on the destination address such that the packets are forwarded to a node via which the memory address can be accessed); and 
a set of nodes (see Fig.3:302a-b; also see [0044] in view of [0035]; NUMA multi-processor platform architecture 300 including NUMA nodes 302a and 302b) coupled to the switch (see Fig.3.301) via the first network or via a second network (see [0044]; PCIe switch 301, PCIe interconnects 303a, 303b, 305a, 305b, 307a, 307b, 309a and 309b, and address maps 311a and 311b facilitate communication between NICs 308a and 308b (NIC A and NIC B) and processors 304a and 304b (of nodes 302a and 302b); also see Abstract; During operation, packets are received at the NICs and DMA memory writes are initiated using memory write  NICs provide an interface with a computer network using a corresponding network protocol, such as the Ethernet protocol; also see [0071]; root ports of a PCIe root complex may be connected to other PCIe entities, such as switches, buses, bridges, endpoints etc), each node (see Fig.3:302a-b; also see Fig.9:206a-b that show “System Memory” of Node A (302a) and Node B (302b) respectively) including an HA module adapted for maintaining a state of the HA storage cluster (see Fig.9:736 and 738; also see [0077]; Node A system memory 206a includes a memory instance of address map table 736. Node B system memory 206b includes a memory instance of address map table 738), the state including an assignment of each of the plurality of resources to a corresponding one of the set of nodes and to a corresponding virtual switch partition (see [0047]; address maps 311a and 311b contain mappings between memory addresses and corresponding output ports on many-to-many PCIe switch 30 via which the PCIe memory write transactions are to be forwarded so they can reach an appropriate PCIe root complex and (eventually) the applicable memory controller and/or caching agent for completing the memory write transaction. The routing of PCIe memory write transaction packets is configured such that packets are forwarded to the NUMA node via which the portion of system memory address space corresponding to the transaction's destination address can be accessed, regardless of whether the initiating device (or the transaction) is logically associated with that NUMA node or another NUMA node… NICs 308a and 308b are each connected to PCIe RC's 215a and 215b via separate logical PCIe switches; also see [0065] in view of Fig.7; PCIe switch 700 has four logical switches 600a1, 600a2, 600b1 and 600b2. Each logical switch includes a respective upstream maps associated with each logical switch; also see [0075]), 
detecting a failure in one of the resources (see Fig.14:1406; also see [0096]-[0097]; Fig.13a depicts a situation in which the processor node board for node 302d has been removed… platform may be configured to detect an impending node failure, such as via detection of memory errors for processor node boards that include system memory); 
using the state to identify an assignment of the failed resource to a first virtual switch partition programmed in the switch (see [0097]; In response to the request for reconfiguration or the detected impending node failure, migration of peripheral device resources and mappings from the node to be replaced or failing node to one or more other nodes is initiated; examiner articulates that using the state to identify an assignment of the failed resource to a first virtual switch partition is obvious as this particular assignment/ mapping is to be migrated); 
determining a second node to which the failed resource is to be assigned based on the state (see [0097]; In response to the request for reconfiguration or the detected impending node failure, migration of peripheral device resources and mappings from the node to be replaced or failing node to one or more other nodes is initiated); and 
   reprogramming the switch to cause the switch to assign the failed resource and the second node to a second virtual switch partition (see [0097]; migration of peripheral mappings from the node to be replaced or failing node to one or more other nodes is initiated; applicable portions of memory are migrated to appropriate node(s). For instance, for migration of a NIC, corresponding memory resources associated with operation of the NIC are migrated from an original node to a migrated node in anticipation that the NIC will employ the memory resources on the migrated node after the migration has been completed; also see [0099]-[0101]; In connection with the migration, the PCIe root complex hierarchies are re-enumerated in a block 1412 to reflect the migrated configuration, and the VMM and/or VM(s) (as well as possibly other software entities) are updated to reflect the migrated configuration in a block 1414; also see [0071]-[0072] in view of Fig.8 regarding PCIe enumeration operations relating to NUMA architectures 300 and 300a; examiner articulates that assigning the failed resource and the second node to a second virtual switch partition is obvious as failed memory resource and its particular assignment/ mapping are migrated from the node to be replaced (or failing node) to one or more other nodes).
Although Connor discloses each node including an HA module adapted for maintaining a state of the HA storage cluster (see Fig.9:736 and 738; also see [0077]) as set forth above, Connor does not explicitly disclose maintaining a state of the HA storage cluster by communicating with the HA modules of other nodes of the set of nodes to synchronize the state maintained at each of the HA modules, wherein a first HA module at a first node is further adapted for: monitoring the plurality of resources of the HA storage cluster.
Ayandeh discloses a set of nodes (see Fig.1:102-1 to 102-4; also see [0024]-[0025]; An FDF can be a top of rack ToR switch and an  FCF can be an aggregation end of row EoR switch or director class switch... FCFs and FDFs are nodes within a network/ fabric connected with links to form the SAN which share a database) coupled to the switch via the first network or via a second network (see Fig.1:100; also , each node (see Fig.1:102-1 to 102-4; also see Fig.2:202) including an HA module (see Fig.2:224-228; also see [0031]-[0032]; memory 222 associated with an FCF node 202 may include fiber channel control stack 224 (computer executable instructions or program instructions executed to perform acts in connection with the examples of the present invention), an Ethernet control stack 226, and a control state 228) adapted for maintaining a state for the HA storage cluster (see [0032]; control state 228, including instructions executable to track and monitor a connection state of a given host) by communicating with the HA modules of other nodes of the set of nodes to synchronize the state maintained at each of the HA modules (see [0034]; primary (p) and secondary (s) controlling FCFs (cp/FCF 102-1 and cs/FCF 102-2) for virtual domain "Z" synchronize their local state for the virtual domain "Z" and act as redundant components for this domain. In this manner global state information is exchanged between nodes of the distributed switch 101-1 and virtual domain "Z" so that the nodes can behave as one switch; also see Abstract; local and global connection state information is maintained between a primary and a secondary controlling FCFs in a distributed switch), 
wherein a first HA module (see Fig.2:224-228) at a first node is further adapted for:
monitoring the plurality of resources of the HA storage cluster (see [0030]; program instructions, as stored in a fiber channel control stack and executable by a processing resource (e.g., within a control plane of a given switch), can execute instructions to monitor and detect a potential for a loss of traffic, e.g., a potential partition to a distributed switch caused by a link failure); and
detecting a failure in one of the resource (see [0030]; program instructions, as stored in a fiber channel control stack and executable by a processing resource (e.g., within a control plane of a given switch), can execute instructions to monitor and detect a potential for a loss of traffic, e.g., a potential partition to a distributed switch caused by a link failure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ayandeh with Connor so that each node 
One of ordinary skill in the art would have been motivated to allow the distributed system to recover from an event which caused the partition, e.g., link failures, without a loss of service. (Ayandeh: [0017]).

Regarding claim 2, Connor (modified by Ayandeh) discloses the storage cluster of claim 1, as set forth above. Ayandeh further discloses wherein the resources include the switch, the set of nodes, a set of storage resources, a volume, a Logical Unit Number (LUN) or a network path (see [0014]; failure of links interconnecting the nodes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ayandeh with Connor so that the resources include the switch, the set of nodes, a set of storage resources, a volume, a Logical Unit Number (LUN) or a network path.
One of ordinary skill in the art would have been motivated to allow the distributed system to recover from an event which caused the partition, e.g., link failures, without a loss of service. (Ayandeh: [0017]).

Regarding claim 7, Connor (modified by Ayandeh) discloses the storage cluster of claim 1, as set forth above. Connor further discloses wherein the switch is a PCI Express switch (see Fig.3.301; also see Fig.7:700; also see Fig.9:700).

Regarding Claim(s) 8 and 15, the claims list all the same elements of claim 1, but in a method form; and a non-transitory computer readable medium comprising instruction form (see Liu [0006]) to carry out the steps of claim 1, rather than the cluster/ system form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 8 and 15.  

Regarding claim 9 and 16, the claims do not teach or further define over the limitations in claim 2. Therefore, claims 9 and 16 are rejected for the same reasons as set forth in claim 2.

Regarding claim 14 and 21, the claims do not teach or further define over the limitations in claim 7. Therefore, claims 14 and 21 are rejected for the same reasons as set forth in claim 7.

Claim(s) 3-4, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor et al. (hereinafter, Connor, US 20150067229 A1) in view of Ayandeh (US 20170279683 A1) and in further view of Chen et al. (hereinafter, Chen, US 9450852 B1).

Regarding claim 3, Connor (modified by Ayandeh) discloses the storage cluster of claim 1, as set forth above. Connor (modified by Ayandeh) does not explicitly discloses wherein monitoring the resources includes attempting to access the resources at a time interval.
Chen discloses wherein monitoring the resources includes attempting to access the resources at a time interval (see Col.7: lines 27-38; detecting module 104 may, as part of a node of a high-availability cluster, detect a partitioning event within the high-availability cluster by periodically exchanging node-health messages (e.g., heartbeat messages) directly with the node's peers … For example, detecting module 104 may, as part of active node 202, detect a partitioning event that isolates active node 202 from standby node 204 by periodically and/or continually exchanging node-health messages with standby node 204 and by detecting when active node 202 fails to receive an expected node-health message).

One of ordinary skill in the art would have been motivated so that the active node and/or standby node can react to the partitioning event such that the partitioning event does not result in a split-brain scenario (Chen: Col.7: lines 23-26 and Col.10: lines 20-35).

Regarding claim 4, Connor (modified by Ayandeh) discloses the storage cluster of claim 1, as set forth above. Connor (modified by Ayandeh) does not explicitly discloses wherein monitoring the resources includes communicating a heartbeat message between each HA module.
Chen discloses wherein monitoring the resources includes communicating a heartbeat message between each HA module (see Col.7: lines 27-38; detecting module 104 may, as part of a node of a high-availability cluster, detect a partitioning event within the high-availability cluster by periodically exchanging node-health messages (e.g., heartbeat messages) directly with the node's peers and by detecting that the node failed to receive an expected node-health message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen with Connor and Ayandeh so that monitoring the resources includes communicating a heartbeat message between each HA module.
One of ordinary skill in the art would have been motivated so that the active node and/or standby node can react to the partitioning event such that the partitioning event does not result in a split-brain scenario (Chen: Col.7: lines 23-26 and Col.10: lines 20-35).

Regarding claims 10-11 and 17-18, the claims do not teach or further define over the limitations in claims 3-4 respectively. Therefore, claims 10-11 and 17-18 respectively are rejected for the same reasons as set forth in claims 3-4 respectively.

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor et al. (hereinafter, Connor, US 20150067229 A1) in view of Ayandeh (US 20170279683 A1) and in further view of Salam et al. (hereinafter, Salam, US 9780964 B1).

Regarding claim 5, Connor (modified by Ayandeh) discloses the storage cluster of claim 1, as set forth above. Connor (modified by Ayandeh) does not explicitly disclose wherein detecting the failure comprises detecting that a bandwidth or a data rate associated with the failed resource is falling below a certain threshold level.
Salam discloses wherein detecting the failure comprises detecting that a bandwidth or a data rate associated with the failed resource is falling below a certain threshold level (see Fig.3:308-310; also see Col.9: lines 5-9; policy module 36 may determine if the bandwidth level is below a certain threshold. If the bandwidth level is below a threshold, then a fail-over is triggered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Salam with Connor and Ayandeh so that detecting the failure comprises detecting that a bandwidth or a data rate associated with the failed resource is falling below a certain threshold level.
One of ordinary skill in the art would have been motivated to be able to trigger fail-over when bandwidth across a link is too low, so that the traffic flows away from the degraded link (Chen: see Col.9: lines 20-21 and Col.8: lines 53-54).

Regarding claims 12 and 19, the claims do not teach or further define over the limitations in claim 5. Therefore, claims 12 and 19 are rejected for the same reasons as set forth in claim 5.



Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arroyo et al. (US 20150127969 A1) discloses synchronizing PCI Host Bridges (PCBs) connected to a PCI switch.
Arakawa et al. (US 20100011368 A1) teaches partitioned storage resources and services in dynamically reorganized storage platforms.
Mallela et al. (US 20190220365 A1) discloses a backup controller that can save an existing configuration and re-configure virtual partitions of a PCIe switch to create a virtual backup partition with the backup controller.
ZHANG et al. (US 20140351654 A1) teaches improving reliability of a PCIE switch-based server system after detecting that a fault exists in a PCIE link.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453